Citation Nr: 1607339	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-23 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from August 1985 to March 1996, including service in the Persian Gulf.  
 
This case is before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
In July 2012 a VA examiner first opined that gastroesophageal reflux disease was incurred in service, but in an October 2012 addendum indicated the condition not service-related essentially because there was no documented treatment in service.  Significantly, the United States Court of Appeals for Veterans Claims has held that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  Dalton v. Nicholson, 12 Vet. App. 23 (2007).  Hence, the 2012 opinion with addendum is inadequate, and further development is required.  

Moreover, the medical history does not appear to be complete.  Some recent VA records refer back to 1996-97 as when the Veteran first sought out treatment for  gastroesophageal reflux disease/hiatal hernia.  It is possible that the appellant was treated by someone other than a military physician.  After contacting the Veteran, any pertinent and available  records from the 1996-97 period should be secured and added to the claims file.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's VA outpatient records dated since September 2012, and associate them with the Veterans Benefits Management System (VBMS) electronic file.   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and request that he identify when and where he first received medical treatment for  gastroesophageal reflux disease/hiatal hernia symptoms, requesting completion of a medical authorization and release (VA Form 21-4142) for any identified private treatment records.
 
If the identified records are from a Federal records depository, complete as many records requests as necessary, unless determined the records do not exist or further efforts would be futile.  See 38 C.F.R.  § 3.159(c)(2).  If from a non-Federal source (such as private treatment provider), document and notify the Veteran of any inability to obtain the records  in accordance with 38 C.F.R. § 3.159(e).
 
3.  Then return the claims folder, to include any VBMS and Virtual VA records to the VA examiner who conducted the 2012 Gulf War protocol examination and request a supplemental opinion.  The examiner must opine as to whether any gastrointestinal disorder to include gastroesophageal reflux disease was at least as likely as not (50 percent or greater probability) incurred in service, to include based on any relevant treatment documented from service, or soon thereafter.  Consider that medical history after the fact lists 1996-97 as the reported onset of gastrointestinal symptoms, and that a history of gastroesophageal reflux disease was documented in a private treatment summary of  November 2002.
 
If the previous examiner is not available, or is no longer employed by VA, obtain an opinion from another qualified practitioner that addresses the inquiries set forth.

The examining physician is advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from gastroesophageal reflux disease since service, he is competent to state that he has had abdominal pain and discomfort since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  Thereafter the RO must review the evidence of record.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Then readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case  and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

